DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.


Status of Claims
This Office action is in response to the amendment filed on October 8, 2021.  Claims 1-3, 7-9, 13, and 14 have been amended.  No claims have been cancelled. No new claims have been added. Thus, claims 1-20 are pending and examined below. 


Response to Amendment

Applicant’s amendments regarding specification objections, filed October 8, 2021, with respect to informalities, have been fully considered and are persuasive.  The objection of informalities has been withdrawn.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 


Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to anticipate nor render obvious all elements of independent claims 1, 7, and 13 (and by extension their respective dependent claims).

Regarding claim 1, in particular, no new prior art was found which would teach or suggest this amended claim, whereby the amended/appended claim language of 

Regarding claim 7, independent claim 7 is a gimbal apparatus performing the identical gimbal rotation method of independent claim 1, therefore claim 7 is also allowable for the same reason as claim 1.

Regarding claim 13, independent claim 13 is a gimbal rotation control system performing the identical gimbal rotation method of independent claim 1, therefore claim 13 is also allowable for the same reason as claim 1.

As no prior art teaches or suggests all elements of independent claims 1, 7, and 13, all of independent claims 1, 7, and 13’s respective dependent claims are also considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/PETER Y NING/Examiner, Art Unit 3661

November 5, 2021


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661